Citation Nr: 0306845	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 RO decision which denied a 
rating higher than 50 percent for PTSD.  In February 2001, 
the Board remanded the claim to the RO for further 
evidentiary development.  In April 2003, the Board granted 
the veteran's motion that the case be advanced on the docket.

It is noted that the veteran has repeatedly indicated that 
his heart problems are affected by his service-connected 
PTSD; such assertions raise the claim of secondary service 
connection; and this claim is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1969 to April 
1971.

Treatment records, dated in 1996, from the veteran's private 
physician, T.R.D., M.D., show that the veteran was having 
considerable problems with recurring dreams of combat.  

A November 1996 VA compensation examination report shows that 
the veteran's psychological test results were valid; however, 
it was also noted he may have underreported his 
psychopathology, slightly.  The diagnoses included a history 
of alcohol abuse. 

Treatment records, dated in 1997, from a private social 
worker, K.A., L.C.S.W., generally reflect that the veteran's 
PTSD symptoms included recurrent and intrusive memories, 
avoidance behavior, and hyperarousal to a serious enough 
degree so as to interfere with:  his employment (with his 
bosses and co-workers); his marriage; his family; and his 
social life to a definite degree.  The diagnoses included 
chronic, severe PTSD. 

In a March 1997 statement, the veteran's private physician, 
W.E.C., M.D., indicated that the veteran had chronic severe 
PTSD.  It was noted that the veteran had recurring difficulty 
maintaining employment due to his extremely argumentative 
manner.  It was noted that this manner precipitated regular 
conflicts between himself and his supervisors and co-workers.  
It was noted that for the last 12 years he had worked as a 
painter at the Red River Army Depot but that his 
relationships were problematic and frequent reprimands were 
implemented due to explosive temperamental outbursts.  

At an April 1997 RO hearing, the veteran related that he had 
nightmares and intrusive thoughts.  It was noted that he had 
friends, but no close friends.  It was noted by both veteran 
and his wife that he rarely socialized.

In an April 1997 statement, the Acting Director of Public 
Works, indicated that the veteran was being terminated from 
his job as a painter, based on physical disqualification. 

A July 1997 VA psychological testing report was supportive of 
a diagnosis of PTSD.  

A January 1998 VA compensation examination shows that the 
veteran reported having distressing recollections of Vietnam.  
He said he had nightmares and insomnia, among other symptoms.  
On examination, he was alert and cooperative.  He was 
casually dressed and appropriately groomed.  He was tense and 
appeared nervous.  His thoughts proceeded at a normal rate, 
were logical, coherent, and goal-directed.  He had no 
delusions or hallucinations.  There was no evidence of a 
psychotic disorder.  Recent and remote memory were intact.  
Concentration was within normal limits.  There were no 
homicidal or suicidal thoughts.  Following psychological 
testing, the diagnoses included PTSD.  The GAF score was 50-
55.  

By an April 1998 RO decision, service connection for PTSD was 
established, and a 50 percent rating was established as of 
September 26, 1996. 

In a June 1998 statement, K.A., L.C.S.W., indicated that the 
veteran had a past and present GAF score of 35.  It was noted 
he was in both individual and group therapy.  It was noted he 
took antidepressants to stabilize his symptoms.  It was noted 
his PTSD had not improved and his prognosis for improvement 
was poor due to his rigidity and resistance to treatment. 

At a July 1998 VA psychiatric examination, the veteran 
indicated that he had frequent and severe psychiatric 
symptoms which dated back to the time he served in Vietnam.  
He said his symptoms had become considerably more severe 
since his examination in 1996.  He indicated he may have 
underreported his symptoms in 1996.  It was also noted that 
while he was working as a painter and building engineer at 
Red River Army depot, he missed a lot of work.  He said he 
took a lot of leave, and had conflicts with his supervisors.  
He related that he had not worked since his medical 
retirement.  It was noted that he was living with his second 
wife of 25 years; it was also noted that he had suffered 
severe PTSD symptoms during those years.  It was noted that 
he was close to his daughter but not his son.  He said that 
he was severely socially impaired, and had no friends.  On 
mental status examination, the veteran did not have thought 
impairment.  He did not report any delusions or 
hallucinations.  He did not demonstrate inappropriate 
behavior.  He did not admit to suicidal or homicidal 
ideation, plans, or intent.  It was noted that his personal 
hygiene and grooming and activities of daily living fell 
within the normal range.  He was oriented to person, place, 
time and situation.  He did not demonstrate any memory loss 
or impairment, either short or long term.  He did not 
demonstrate any obsessive or ritualistic behavior.  His rate 
and flow of speech were normal and his speech patterns were 
not irrelevant, illogical, or obscure.  He did not report 
having panic attacks, although he said he did feel 
uncomfortable in large social gatherings.  He said he had 
depression, a depressed mood, and anxiety.  His impulse 
control was somewhat impaired in that he lost his temper but 
he said he never became violent.  He said that his sleep was 
impaired.  The diagnoses included chronic moderate PTSD, 
dysthymic disorder (early onset), and a history of alcohol 
abuse.  His GAF score was listed as 55. 

An October 1998 statement from W.E.C., M.D., noted that the 
veteran had chronic severe PTSD.  It was noted that he had 
frequent nightmares.  He related that he had distressing 
impulses that compelled him to physical violence even in 
cases of minimal provocation.  He said he was fearful of the 
possibility of yielding to that impulse and getting into real 
trouble. 

In a March 1999 statement, W.E.C., M.D., noted that the 
veteran was not working due to physical disabilities.  It was 
also noted that his psychological impairment represented a 
continuing difficulty that he experienced in his 
interpersonal relationships with others.  It was noted he had 
difficulty with his attempts to control his angry impulses. 

At a May 1999 RO hearing, the veteran related that he had 
last worked in 1996.  He said he stopped working and was put 
on medical disability.  Prior to being put on disability, he 
related, he had lost his temper at work and slapped someone.  
He also related that he was having difficulty getting along 
with others, including his wife.  He reported that he was 
having anger control problems and problems sleeping.  He said 
he was participating in individual and group therapy.

The veteran received treatment from K.A., L.C.S.W, in 1999, 
and it was generally noted that the veteran had very severe 
chronic PTSD.  It was noted that he had long-term 
difficulties with his supervisors prior to retirement.  It 
was noted that one of the reasons he agreed to retirement was 
due to problems he was having with his bosses and co-workers.  
It was noted his PTSD was affecting his relationship with his 
wife and children due to his emotional detachment and 
distancing.  He had no friends and was not socializing.  He 
said that he had to retire due to PTSD and his inability to 
deal with stress from work.  His GAF score ranged from 25 to 
40. 

From October to December 1999, the veteran participated in an 
inhouse VA program for treatment of PTSD.  On mental status 
examination, he was pleasant, cooperative, and well-behaved.  
He looked anxious, tearful, and depressed.  His speech was 
non-spontaneous but his conversation was coherent and 
relevant.  He spoke with a normal tone of voice and rate.  
His mood was depressed.  He denied suicidal or homicidal 
ideation.  He complained of problems with anger and 
depression.  He was free of audiovisual hallucinations.  His 
thinking was clear, logical, and goal-directed without 
delusions or loosening of association.  He complained of 
intrusive memories and sleep disturbances.  He was well-
oriented to person, place, and time.  His GAF score was 60.

By a January 2000 RO decision, a temporary total rating was 
granted based on hospitalization for PTSD from October 14, 
1999, to January 1, 2000.  

In 2000, K.A., a social worker, noted that the veteran had 
increasing anger, sleep disruptions, nightmares, distrust, 
avoidance behavior, and isolation.  It was noted he had no 
friends or social life.  He was unable to work cooperatively 
with others.  It was noted he was still unable to work at any 
significant gainful employment, cooperate with others, or 
socialize with others.  He could not live in an all male, 
closed environment, or have any imposed structure in his 
life.  His past GAF score was 50.  His present GAF score was 
20. 

In an April 2000 statement, W.E.C., M.D., noted that the 
veteran was permanently unemployable from the Red River Army 
Depot due to exposure to toxic chemicals in his job 
assignment.  It was noted that the veteran had completed a 10 
week PTSD program at Waco VA hospital from October to 
December 1999.  It was noted that the veteran had a recurrent 
episodes of explosive temperamental outbursts that impaired 
his ability to relate appropriately with friends and family.  
It was noted that he had become self-isolating and had 
developed a strange distrust.  It was noted that he was being 
treated with medication including Zoloft.  It was remarked 
that his medication was barely effective in reducing the 
severity of his mental and emotional symptoms.  The 
diagnostic impressions included: chronic and severe PTSD.  
His GAF score was 35. 

In January 2001, the veteran presented testimony at a Board 
videoconference hearing.  The veteran reported that he had 
been married 28 years.  He related that he had worked at Red 
River Depot until 1996 when he was forced into retirement.  
It was noted that the veteran had tried to hurt a co-worker 
and was having problems with his supervisor and that was why 
he accepted the retirement.  It was noted that he had little 
interaction with his extended family.  It was noted that he 
had no outside interests and did not want to leave the house. 

In a February 2001 statement it was noted by a supervisor of 
the veteran's (while he was working at the Red River Army 
Depot) that he had disturbing behavior.  It was noted that he 
worked hard but had problems working and associating with 
other people.  It was noted he had anger and mistrust and 
would go into a rage and scream at others.  It was noted that 
the veteran never associated with other employees on a social 
level and preferred to be alone.  

In 2001 statements, K.A., L.C.S.W., indicated that he 
provided therapy to the veteran on a weekly basis.  It was 
noted that the veteran had great difficulty in dealing with 
day-to-day affairs at work, with his family, and with 
socialization.  It was noted he had difficulty at work with:  
authority, co-workers, memory for simple tasks of 
instructions, cooperativeness, and concentration.  It was 
noted that if his current boss had not allowed him a great 
deal of latitude, he would not be working.  It was noted that 
he was previously involuntarily retired from his job at the 
Red River Army Depot due to petroleum allergies; however, his 
PTSD was also "part" of the reason he retired.  It was 
noted that he was very controlling of his wife.  He isolated 
her from friends; and he and his children did get along.  It 
was noted he had no friends or social life.  He was basically 
a loner who avoided people and places.  He had no where to go 
aside from work, home, and medical appointments.  His GAF 
score was listed as 30. 

VA treatment records, dated in 2000 and 2001, show that the 
veteran complained of depression and nervousness.  It was 
variously noted that the veteran had a GAF score between 30 
and the 50s.  VA outpatient treatment records, dated in late 
2001 and 2002, show that the veteran was working but was 
having great difficulties on the job.  He said he worked at a 
busy auto store.  He related that he felt agitated, jumpy, 
was easily startled, and felt paranoid.   

In an undated statement, received at the RO in April 2002, 
the manager of O'Reilly's Auto Parts Store indicated that he 
employed the veteran.  It was noted that the veteran was 
quiet and spent his slack time alone in the parking lot.  It 
was noted that the veteran frequently missed work due to 
illness, was afraid of sudden loud noises, and had trouble 
getting along with people, including co-workers, and the 
public. 

Private medical records, dated in May and June 2002, show 
treatment for heart problems.  Complaints of anxiety were 
recorded as well. 
 
An August 2002 VA psychiatric examination report shows that 
the veteran reported he was no longer able to work due to 
frequent "panic attacks."  He also said that he had 
episodes of intense anxiety that had contributed to severe 
physical problems.  He related that he felt quite anxious in 
social situations, and therefore stayed mostly by himself.  
He reported having poor sleep and frequent nightmares and 
sweats.  He related that his emotional and physical problems 
were so overwhelming that he was forced to stop working.  On 
mental status examination, he was alert.  He sat rather 
stiffly during the examination and fidgeted continuously with 
his hands.  A slight tremor was noted.  His mood was very 
somber, serious, and depressed.  His affect was mostly 
restricted although he did show some episodes of distress and 
anxiety during the interview.  He complained of vegetative 
symptoms of depression including difficulty sleeping, 
decreased concentration, loss of interest, and feelings of 
hopelessness.  It was noted he had suicidal ideation in the 
past; he denied any previous suicidal gestures or attempts; 
and he denied any present suicidal intentions.  His speech 
was soft, very slow, but logical and there were no loose 
associations.  It was noted that he denied having psychotic 
symptoms and none were evidenced during the interview.  He 
was oriented to person, place, time, date, and situation.  It 
was noted that his recent, remote, and immediate recall 
appeared to be intact.  He displayed adequate insight and 
judgment.  No specific cognitive impairments were noted.  The 
Axis I diagnoses were chronic severe PTSD, and a depressive 
disorder (not otherwise specified).  His current GAF score 
was 41.  It was opined that a review of the information on 
file led to the speculation that the veteran's highest GAF 
score in the past four years would have been 60.  It was 
noted that at present, his combination of significant 
emotional illness and cardiac problems would appear to make 
him unemployable. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefit sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

PTSD is rated under Diagnostic Code 9411.  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the records shows that the veteran has received 
extensive treatment for his PTSD including group and 
individual therapy from private and VA sources.  In March 
1997, the veteran's private physician, W.E.C., M.D., 
indicated that the veteran's PTSD was chronic and severe.  
Dr. W.E.C. indicated that the veteran had recurring 
difficulty maintaining employment due to his extremely 
argumentative manner.  It was noted that he had last been 
employed at Red River Army Depot where he had worked as a 
painter.  It was noted he had been frequently reprimanded due 
to his explosive temperamental outbursts.  

The veteran has undergone multiple VA examinations.  In 
January 1998 and July 1998, the veteran reported an increase 
in psychiatric symptoms.  It was noted while working at the 
Red River Army Depot he had to take a lot of leave due to 
conflicts with superiors.  Mental status evaluation revealed 
that the veteran was tense and appeared nervous.  He was 
alert and cooperative.  His thoughts were normal and logical.  
Recent and remote memory was intact.  Concentration was 
within normal limits.  The diagnosis was PTSD and the GAF 
score was 50-55. 

From 1998 through 2000, W.E.C., M.D., the veteran's private 
physician indicated that the veteran's PTSD was chronic and 
severe.  It was noted that he had distressing impulses that 
compelled him to physical violence even in cases of minimal 
provocation.  It was also noted that he had recurrent 
episodes of explosive temperamental outbursts.  It was opined 
that his psychological impairment caused problems in his 
interpersonal relationships.  It was pointed out he was self-
isolating and had developed a strange distrust of others.  
(Notably, in April 2000, the veteran's GAF score was listed 
as 35.)  

In treatment records, dated from 1999 and 2001, K.A., 
L.C.S.W., indicated that the veteran had severe PTSD which 
manifested in difficulties with supervisors, and co-workers 
and in social relationships.  It was variously noted that the 
veteran had a GAF score from 20 to 50.  Notably in late 1999, 
the veteran participated in a 10 week inpatient VA program 
for treatment of his PTSD.  

Finally, in August 2002, the veteran was examined for VA 
compensation purposes and it was noted that the veteran 
reported he was no longer able to work due to frequent panic 
attacks.  (Records on file show that after retiring from Red 
River Army Depot, he briefly retained employment at an Auto 
Parts shop.  His employer at the Auto Parts shop indicated 
that the veteran had missed a lot of work due to illness and 
had problems getting along with others.)  During the course 
of the examination, the veteran reported he had episodes of 
intense anxiety.  On mental status examination, he was 
oriented and alert but sat stiffly and fidgeted continuously.  
A slight tremor was noted.  His mood was somber, serious, and 
depressed.  His affect was restricted, and he showed some 
episodes of distress and anxiety.  He complained of 
vegetative symptoms of depression, including decreased 
concentration and feelings of hopelessness.  His speech was 
soft and slow and there were no loose associations.  The 
diagnoses included chronic severe PTSD.  The GAF score was 
41.  Notably, it was opined that the veteran's combination of 
significant emotional illness and cardiac problems rendered 
him unemployable.

With due consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
service-connected PTSD is productive of total occupational 
and social impairment.  In terms of occupational functioning, 
it is noted that the veteran was employed at the Red River 
Army Depot for an extended period until 1997, when he was 
found physically disqualified.  Regardless of the veteran's 
physical problems, it must be acknowledged that the veteran 
had numerous psychiatric problems which effected his 
employment including explosive outbursts and an apparent 
inability to get along with authority figures and co-workers. 
It was noted that he was frequently absent from work.  Later, 
he briefly found employment at an Auto Parts Store.  Again, 
it was noted that his employment was fraught with problems.  
The record shows that he took a lot of time off because of 
problems getting along with others.  Notably, VA and private 
physicians, and the veteran's social worker have remarked 
that the veteran was unable to work due to psychiatric 
impairment.  Specifically, on VA examination in 2002 it was 
noted that his GAF score was 41, and it was noted he was 
unemployable.  With regard to his social adaptability, it is 
noted that while he is married and lives with his second 
wife, his relationship with her and his children appears to 
be strained.  He has indicated that he tends to isolate 
himself and his family member.  It is also noted that he 
spends most of his time by himself.  In sum, the evidence on 
file demonstrates total occupational and social impairment 
due to PTSD.  An increased rating, to 100 percent, is 
granted.  38 U.S.C.A. § 5107(b). 


ORDER

A 100 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

